[Cite as State v. Frett, 2012-Ohio-3363.]


                  Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97538




                                       STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                               DEMETRIOUS A. FRETT
                                                     DEFENDANT-APPELLANT




                                 JUDGMENT:
                             CONVICTION AFFIRMED,
                         SENTENCE MODIFIED, REMANDED



                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                               Case Nos. CR-544745 and CR-552762

        BEFORE: S. Gallagher, J., Cooney, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: July 26, 2012
ATTORNEY FOR APPELLANT

Almeta A. Johnson
16000 Terrace Road
Suite 1102
East Cleveland, OH 44112


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

By: James M. Price
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
SEAN C. GALLAGHER, J.:

      {¶1} Appellant Demetrious Frett appeals his conviction and sentence entered after

a guilty plea in Cuyahoga C.P. Nos. CR-552762 and CR-544745. For the following

reasons, we affirm his conviction but modify the sentence.

      {¶2} Frett pleaded guilty in CR-552762, to one count of rape in violation of

R.C. 2907.02(A)(1)(b) with the sexually violent predator specification deleted and, in

CR-544745, to two counts of rape in violation of R.C. 2907.02(A)(1)(b) and two counts

of abduction in violation of R.C. 2905.02(A)(2) with sexual motivation specifications

pursuant to R.C. 2941.147.   The former case involved a victim under the age of 13 who

ultimately gave birth to Frett’s child when the victim was 14 years old.   The latter case

involved two minors under the age of 13 during the entire period alleged in the

indictment. Pursuant to the terms of the plea deal, the state nolled the remaining 35

various counts in the two cases and dismissed all claims in Cuyahoga C.P. No.

CR-543131. Frett pleaded guilty to sexually assaulting three girls, all under the age of

13 at the time, who were living in his household between April 10, 2006 and December

13, 2010.   The trial court merged the abduction with the corresponding rape counts as

allied offenses prior to sentencing Frett to 11 years on each rape count, to be served

consecutively. Frett timely appealed his conviction, raising five assignments of error,

which will be combined or reordered for simplicity.
       {¶3} In his first assignment of error, Frett claims that the trial court erred in

denying his oral motion to replace his appointed counsel, raised on the morning of trial.

Frett argues that a court must invoke its discretion to replace appointed counsel

considering the nature of the charges he faced.    Frett’s argument is without merit.

       {¶4} Frett pleaded guilty prior to empaneling the jury for trial.     “‘[A] guilty plea

represents a break in the chain of events which has preceded it in the criminal process.’”

State v. Spates, 64 Ohio St.3d 269, 272, 595 N.E.2d 351 (1992), quoting Tollett v.

Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973). When a criminal

defendant admits to the facts contained in the indictment, all independent claims relating

to the deprivation of constitutional rights that occurred prior to the entry of the guilty plea

are thereby waived. Id. This waiver includes any right to challenge defects in the

indictment.    State v. Martin, 8th Dist. No. 95281, 2011-Ohio-222, ¶ 20.                 The

defendant’s only recourse, with regard to nonjurisdictional defects, is to raise an issue

with the voluntary and intelligent character of the guilty plea or with the effectiveness of

his trial counsel for rendering advice pertaining to the plea. Spates; see also State v.

Alexander, 10th Dist. Nos. 05AP-192 and 05AP-245, 2006-Ohio-1298, ¶ 12-13 (the

defendant, by pleading guilty to the charges, waived any nonjurisdictional error

committed in the course of the proceedings to that point, including any error with respect

to the court’s failure to appoint new counsel).

       {¶5} In this case, Frett orally moved to replace his appointed counsel on the first

day of trial. Although Frett claimed he sent a letter to the trial court with this request
two weeks prior to that day, the docket reflects that no motion was filed nor was any letter

received by the court.   Frett pleaded guilty after the court denied his oral motion for the

appointment of new counsel and prior to beginning the voir dire of the jury. Frett,

therefore, waived any error with respect to the court’s decision regarding the appointment

of new counsel, and his first assignment of error is overruled.

       {¶6} Frett argues, in his fifth assignment of error, that his attorney was ineffective

for failing to recognize the inconsistency in Frett’s guilty plea to raping a child under the

age of 13 when, according to him, the most compelling evidence was the fact that the

victim gave birth to Frett’s child when she was 14 years old and that the date range for the

indictment included 10 days when the victim was older than the age of 13. Frett also

claims his attorney failed to question Frett’s competency to commit a crime in light of his

bipolar disorder. Frett’s arguments are without merit.

       {¶7} In order to substantiate a claim of ineffective assistance of counsel, the

appellant must show that (1) counsel’s performance was deficient and (2) the deficient

performance prejudiced the defendant so as to deprive him of a fair trial. State v.

Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 98, citing Strickland v.

Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).               Judicial

scrutiny of defense counsel’s performance must be highly deferential. Strickland at

2065. In Ohio, there is a presumption that a properly licensed attorney is competent.

State v. Calhoun, 86 Ohio St.3d 279, 1999-Ohio-102, 714 N.E.2d 905. The defendant
has the burden of proving his counsel rendered ineffective assistance. State v. Perez, 124

Ohio St.3d 122, 2009-Ohio-6179, 920 N.E.2d 104, ¶ 223.

       {¶8} Frett is unable to establish that his trial counsel’s performance was deficient

with respect to his argument that his counsel failed to recognize the fact that the date

range on the rape charge in CR-552762 extended into a period when the victim was older

than the age of 13 or that the victim gave birth to Frett’s child when she was 14 years old.

 In CR-552762, the state alleged that Frett raped the victim within a range of dates that

included ten days after the victim’s 13th birthday.

       {¶9} Frett was charged with raping a victim under the age of 13 in violation of

R.C. 2907.02(A)(1)(b).     Regardless of the date range provided in the indictment or

whether the state’s most compelling evidence was the fact that the victim bore Frett’s

child when she was 14 years old, by pleading guilty to facts in the indictment, Frett

admitted to raping the victim when she was under the age of 13.             Moreover, the

indictment included dates on which the victim was under the age of 13.          See State v.

West, 7th Dist. No. 05 JE 57, 2007-Ohio-5240 (the indictment in a rape case involving a

victim under the age of 13 is not invalid for including a range of dates that extends

beyond the victim’s 13th birthday because the indictment included dates prior to the

victim’s 13th birthday and specific dates in the indictment are superfluous).

       {¶10} For the first time on appeal, Frett claims his attorney should have inquired

into his competency to commit the crime in light of his bipolar disorder. “Plain errors or

defects affecting substantial rights may be noticed although they were not brought to the
attention of the court.”    Crim.R. 52(B).     Plain error exists if the outcome of the

proceedings would have been otherwise.         State v. Harrison, 122 Ohio St.3d 512,

2009-Ohio-3547, 912 N.E.2d 1106, ¶ 61.

       {¶11} Even if Frett could establish that his counsel’s performance was deficient

for failing to inquire into the potential for Frett to be deemed incompetent to commit a

crime because of his bipolar disorder, Frett has not established that the deficient

performance prejudiced the defendant so as to deprive him of a fair trial.            Frett’s

arguments focused on the alleged deficient performance.       In Ohio, a defendant is not

incompetent based solely on the fact that the defendant has received treatment as a

voluntary or involuntary mentally ill patient. R.C. 2947.37(F). The record is devoid of

any facts that establish whether Frett was “‘unable to distinguish between right and wrong

or was unable to control himself to avoid committing the criminal act.’”   State v. Dumas,

8th Dist. No. 97076, 2012-Ohio-91, ¶ 9, quoting State v. Hicks, 10th Dist. No. 82AP-27,

1982 WL 4220, *6 (June 10, 1982). Upon our review of the entire record, we find Frett

is unable to demonstrate prejudice. Frett’s fifth assignment of error is overruled.

       {¶12} Frett’s second and third assignments of error challenge whether his guilty

plea was made knowingly, voluntarily, or intelligently. Frett claims that the trial court,

prosecutor, and even his counsel conspired to induce him into an unfavorable plea deal

based on their collective recitation of the law pertaining to the case, and additionally,

because the indictment vaguely established the range of dates of the offenses for two of
the three victims, he was unaware of the exact dates for which the state alleged the illegal

conduct occurred. Frett’s arguments are without merit.

       {¶13} “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily.”    State v. Engle, 74 Ohio St.3d 525, 527,

1996-Ohio-179, 660 N.E.2d 450. The standard of review for determining whether a plea

was knowing, intelligent, and voluntary within the meaning of Crim.R. 11 for

nonconstitutional issues is substantial compliance, and strict compliance for constitutional

issues. State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990), citing State v.

Stewart, 51 Ohio St.2d 86, 92-93, 364 N.E.2d 1163 (1977). “A plea is in substantial

compliance with Crim.R. 11 when it can be inferred from the totality of the circumstances

that the defendant understands the charges against him.” State v. Walker, 8th Dist. No.

65794, 1994 WL 530892 (Sept. 29, 1994). Furthermore, a defendant must show a

prejudicial effect. Stewart at 93.

       {¶14} Frett knowingly and intelligently pleaded guilty to the three rape and two

abduction charges. The court detailed Frett’s rights to a jury trial, to be represented by

counsel, to cross-examine the state’s witnesses at trial, and to subpoena witnesses to

testify on his behalf. He acknowledged that the state had to prove his guilt beyond a

reasonable doubt and that by pleading guilty, he was admitting to the facts of the

indictment and providing a complete admission of guilt to the crimes as charged. The

trial court also notified Frett that his guilty plea waived the right to a trial and would

allow the court to proceed to sentencing.       The trial court then stated the potential
penalties for the crimes to which Frett was pleading guilty, and he acknowledged the

penalties and that the plea was not the result of other promises, threats, or inducements.

Finally, the trial court explained the potential for the sentences to be served consecutively.

 In short, the trial court conducted a thorough plea colloquy at which Frett acknowledged

his rights and understanding of the ramifications of the guilty plea.

       {¶15} Despite the thorough colloquy, Frett claims that the trial court erred by

scaring him into pleading guilty based on the court’s recitation, prior to his plea, of

potential penalties he faced for the 40 counts in both cases. Frett, however, does not

claim that the trial court, or anyone else for that matter, misstated any of the potential

sentences under the crimes as indicted. See State v. Cochran, 8th Dist. Nos. 91768,

91826, and 92171, 2009-Ohio-1693 (defendant’s trial counsel did not “scare” him into

pleading by correctly stating the black letter law). In fact, during the plea colloquy Frett

specifically confirmed that no one, including the prosecutor, his attorney, or the trial

court, made any promises, threats, or other inducements to get him to change his plea, and

a review of the statements made by the trial court, prosecutor, and defense counsel reveal

that the potential penalties Frett faced on all crimes charged in the indictments were

accurately portrayed.

       {¶16} Frett also claims that the vagueness of the dates of the offenses in the

indictment meant his plea was involuntarily entered or that his trial counsel was

ineffective for failing to challenge the sufficiency of the indictment and bill of particulars.

 By pleading guilty, however, Frett waived any defect in the indictment or bill of
particulars regarding the vagueness of the range of dates. Martin, 8th Dist. No. 95281,

2011-Ohio-222, ¶ 20. Further, as it relates to the ineffective assistance of counsel claim,

his trial counsel was not ineffective because “this court has previously noted that, in cases

involving sexual abuse against children, indictments need not state with specificity the

dates of the alleged abuse, as long as the prosecution establishes that the offenses

occurred within the time frame alleged.”         State v. Ferrell, 8th Dist. No. 92573,

2010-Ohio-1201, ¶ 45, citing State v. Coles, 8th Dist. No. 90330, 2008-Ohio-5129, ¶ 33;

State v. Yaacov, 8th Dist. No. 86674, 2006-Ohio-5321, ¶ 17. Frett pleaded guilty to the

fact that the crimes occurred during the stated time frames, and he cannot collaterally

attack the sufficiency of the indictment or bill of particulars, after pleading guilty, by

claiming the insufficiency rendered his plea involuntarily or unknowingly made. His

second and third assignments of error are overruled.

       {¶17} Frett’s fourth and final assignment of error challenges the trial court’s

inadvertent imposition of a sentence pursuant to the version of R.C. 2929.14 effective

after the date of Frett’s offense.    The felony sentencing statute, R.C. 2929.14, was

amended effective September 30, 2011, and Frett’s crimes were committed by December

2010. The amendment in pertinent part increased the general sentencing maximum for a

felony of the first degree to 11 years. Section 4 of Am.Sub.H.B. No. 86 expressly

provides that the amendments to R.C. 2929.14(A) “apply to a person who commits an

offense specified or penalized under those sections on or after the effective date of this

section and to a person to whom division (B) of section 1.58 of the Revised Code makes
the amendments applicable.”            See State v. Jones, 1st Dist. No. C-110603,

2012-Ohio-2075, ¶ 14. Prior to the amendment, and at the time Frett committed the

offenses, the corresponding maximum term of prison was ten years. The state concedes

this error in sentencing and acknowledges that Frett should have been sentenced under the

prior version of R.C. 2929.14(A)(1).

       {¶18} The record herein reflects that the trial court intended to impose the

maximum penalty on each of the three rape counts, with the terms running consecutive to

each other. We accordingly modify Frett’s sentence to be consistent with the maximum

sentence allowed under the version of R.C. 2929.14 effective on the date of his offense.

His sentence is reduced to 10 years on each rape count, to be served consecutively.

Frett’s fourth assignment of error is sustained.

       {¶19} Accordingly, we affirm Frett’s conviction, modify his sentence, and we

remand the matter to the trial court for the sole purpose of correcting the sentencing entry

to comport with our decision herein.

       {¶20} Conviction affirmed; sentence modified; case remanded.

       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence. The trial court is hereby directed to vacate its prior sentencing

order journalized October 11, 2011, and issue a journal entry consistent with this opinion.
The trial court is further directed to take all necessary administrative steps to inform the

prison system of appellant’s modified sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

COLLEEN CONWAY COONEY, P.J., and
KENNETH A. ROCCO, J., CONCUR